Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-5, 7-11, 14-15, 17-20 are pending.

Allowable Subject Matter
Claims 1, 4-5, 7-11, 14-15, 17-20 are allowed (renumbered claims 1-14, respectively).
The following is an examiner’s statement of reasons for allowance: Prior art teaches of determining HARQ-ACK timing in a slot/subslot (See Xiong) as well as HARQ-ACK in subslots in a URLLC system (See Kilinc, Ye, Nogami). However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “A method at a user equipment, the method comprising: determining, at the user equipment, a first physical uplink control channel resource assigned for Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) information in a slot where one or more physical uplink control channels are scheduled to be transmitted; determining a time instance in the slot; determining a group of physical uplink control channel resources among one or more physical uplink control channel resources that end no later than the time instance; determining a second physical uplink control channel resource for transmitting the HARQ-ACK information from the group of physical wherein the method further comprises: receiving configuration information of one or more subslots within the slot, where each of the one or more subslots comprises a time interval within the slot, and determining the time instance as an end of a subslot of the one or more subslots, 2Application No.: 16/672,497Docket No.: SIVJV92O 180042-US-NP wherein a last symbol of the first physical uplink control channel resource is within the subslot, wherein the method further comprises receiving an indication that indicates transmission of the HARQ-ACK information ends within the subslot, wherein the time instance is determined based on the indication, and wherein the indication comprises an indication of ultra-reliable low-latency communication operation mode that implicitly indicates transmission of the HARQ-ACK information ends within the subslot”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kilinc et al. (US# 2019/0260546), Nogami et al. (US# 2018/0220400), Ye et al. (US# 2020/0228173).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVE R YOUNG/Primary Examiner, Art Unit 2477